the following opinion of this court was pronounced by
Judge Roane.
The court is of opinion that there is no error in the opinion of the Superior Court, admitting the judgments in the bill of exceptions, to be exhibited as conclusive evidence to shew the amount recovered against the appellee by Isham Talbott, and the amount he was thereby compellable to pay ; and, not understanding that court as prohibiting evidence on part of the appellant, tending to reduce the sum claimed against him in consequence of such judgment, or to shew that the same was fraudulently or collusively obtained; and being also of opinion that, as the award, mentioned in the latter part of the bill of exceptions, is stated to have been set aside by the appellee and James Buford, on exceptions taken thereto, and the record thereof not having been exhibited, which is supposed to have been the only competent evidence ; the court, thus understanding the opinion and judgment of the Superior Court aforesaid, affirms the same,